Citation Nr: 0633875	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a heart 
murmur, has been received.

2.  Entitlement to service connection for residuals of a 
fracture of the right foot/toes.

3.  Entitlement to service connection for residuals of a 
fracture of the left foot/toes.

4.  Entitlement to service connection for a right eye 
condition.

5.  Entitlement to service connection for balance problems.

6.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a back condition, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by which the RO denied 
entitlement to the benefits sought herein.  Via that rating 
decision, the RO also denied entitlement to service 
connection for bilateral hearing loss, tinnitus, and 
residuals of a liver abscess.  The RO granted service 
connection for these disabilities by February 2004 rating 
decision; these issues are no longer in appellate status, as 
the full benefits sought have been granted.  Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In November 2004, the veteran filed a claim of entitlement to 
service connection for Agent Orange exposure sequelae to 
include intermittent numbness of the hands and feet.  As this 
issue has not been adjudicated specifically, the Board refers 
such matter to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons stated below, a remand to the RO for further 
development of the evidence and other procedural action is 
necessary.  

Initially, the Board notes that the veteran has not been 
apprised of disability ratings and effective dates as 
mandated by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman, 19 Vet. App. 472 (2006).  
As such, corrective VCAA notice that includes this 
information must be sent to the veteran.  

As well, regarding the new and material evidence issues, the 
veteran has not been appropriately advised on the information 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) under 
which appellants in new and material evidence matters must be 
advised of the bases for the previous denials, as well as 
what evidence would be new and material to reopen the claims.  
The corrective VCAA notice must contain sufficient detail to 
satisfy the Court's mandate in Kent.  

The RO must associate with the claims file all VA clinical 
treatment records from the Tampa VA Medical Center (MC) dated 
from October 4, 2004 to the present.

The veteran has indicated private medical treatment for his 
right eye, feet, and back.  After obtaining the necessary 
release and specifics regarding places and dates of 
treatment, the RO must make reasonable efforts to secure 
these records.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran corrective VCAA 
notice that incorporates information 
regarding disability ratings and effective 
dates as held by the Court in 
Dingess/Hartman.  With respect to the 
veteran's request to re-open the 
previously denied claims of entitlement to 
service connection for a heart murmur and 
for a back condition, the corrective VCAA 
notice must comply with the requirements 
set forth in Kent.

2.  Associate with the claims file all VA 
clinical treatment records from the Tampa 
VAMC dated from October 4, 2004 to the 
present.

3.  Contact the veteran and request that 
he provide the dates and locations of 
private medical care he has received for 
his back, feet, and right eye.  After 
obtaining any necessary release request 
private medical treatment records 
regarding care the veteran has received 
for his back, feet, and right eye.  

4.  Following completion of the above, 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





